UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit
                        ______________________

                             No. 01-40907



                   KENNETH L. RORIE, d/b/a Kentex,

                                                Plaintiff-Appellee,

                                VERSUS


                         TRACY EDWARDS,
     individually, d/b/a Tyler Fab & Equipment, d/b/a Remco,

                           SHERRI EDWARDS,

                           C. WAYNE HEWITT,
          individually, d/b/a Red Eye Machine, d/b/a Remco,
                                               Defendant-Appellant.




         ___________________________________________________

         Appeal from the United States District Court for the
                    Eastern District of Texas, Tyler
                           CA# 6:00-CV 141
         ____________________________________________________
                             August 13, 2002



Before DAVIS, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Appellants challenge the district court’s judgment against



     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                  1
them for misappropriation of trade secrets, disparagement, and

false advertising, primarily on grounds that the evidence does not

support the verdict and judgment.          For the reasons that follow, we

affirm in part, vacate in part, and remand.

                                      I.

     Plaintiff-appellee Kenneth Rorie owns and operates a business

called   Kentex   that   builds    machines    including   coil   processing

machines that unroll coiled sheet metal, bend it flat, and cut it

to a desired length and width.             Kentex is housed in a locked

building in a rural area.

     Tracy Edwards joined Kentex in 1985 as a laborer and was soon

promoted to shop manager.         As shop manager, Edwards used many of

the plans for the coil processing machine and had access to all the

plans.    Rorie gave Edwards some of the responsibility for the

security of the plans and instructed him to release the plans on a

need to know basis. Although there was no written agreement, Rorie

informed Edwards in several conversations that the plans were

confidential and that Edwards should protect that confidentiality.

     In 1998, Edwards left Kentex to start his own business.             In

his new business, Edwards used Rorie’s plans to build a machine

similar to that sold by Kentex.            He sold his first machine to

Standard Structures, a former Kentex customer.

     Rorie sued Edwards, his wife, and Wayne Hewitt in Texas state

court on a number of state unfair competition causes of action, and



                                      2
for false advertising under the Lanham Act.                    Defendants filed a

defamation and Lanham Act counterclaim.                    Defendants removed the

case to federal district court.

     The district court dismissed defendants' counterclaims in a

partial summary judgment order.               Rorie then abandoned a number of

his state law claims and went to trial on theft of trade secrets,

disparagement, and false advertising under the Lanham Act.                        The

jury found against the defendants on the claims of (1) trade secret

misappropriation and awarded a royalty of $150,000, plus $50,000 in

punitive damages; and (2) disparagement and awarded $50,000 special

damages and $50,000 punitive damages.                  The court found against

Edwards and in favor of Rorie on the Lanham Act claim of false

advertising    and    awarded      one    dollar      of     nominal   damages     and

injunctive relief, but denied Rorie's application for attorneys'

fees under the Act.

     Defendants timely filed a notice of appeal.

                                         II.

     The appellants first challenge the sufficiency of the evidence

for the jury’s finding that the coil processing machine and plans

for its construction were trade secrets; Edwards also challenges

the sufficiency of the evidence for the jury’s royalty award for

misappropriation     of    those    secrets.          This    court    reviews    such

challenges    de   novo,   making    the       same   inquiry    required    of    the

district court.      As we have stated:



                                          3
     We employ a deferential standard of review when examining
     a jury's verdict for sufficiency of the evidence.
     "Unless the evidence is of such quality and weight that
     reasonable and impartial jurors could not arrive at such
     a verdict, the findings of the jury must be upheld." We
     may not reweigh the evidence, re-evaluate the credibility
     of the witnesses, nor substitute our reasonable factual
     inferences for the jury's reasonable inferences. We must
     view the evidence in the light most favorable to
     upholding the jury's verdict and may only reverse if the
     evidence points "so strongly and overwhelmingly in favor
     of one party that the court believes that reasonable men
     could not arrive at a contrary conclusion." Questions of
     law, of course, we review de novo.1

     Under Texas law, the tort of trade secret misappropriation is

established by showing: “(a) a trade secret existed; (b) the trade

secret was acquired through a breach of a confidential relationship

or discovered by improper means; and (c) use of the trade secret

without authorization from the plaintiff.”2     The Texas Supreme

Court has adopted the definition of “trade secret” provided by the

Restatement of Torts.3

     A trade secret may consist of any formula, pattern,


     1
       Douglas v. DynMcDermott Petroleum Operations Co., 144 F.3d
364, 369 (5th Cir.1998), quoting Ham Marine, Inc. v. Dresser
Indus., Inc., 72 F.3d 454, 459 (5th Cir.1995); Hiltgen v. Sumrall,
47 F.3d 695, 699-700 (5th Cir.1995); citing Pagan v. Shoney's,
Inc., 931 F.2d 334, 337 (5th Cir.1991); U.S. v. O'Keefe, 128 F.3d
885, 893 (5th Cir.1997), cert. denied, 523 U.S. 1078 (1998); Munn
v. Algee, 924 F.2d 568, 575 (5th Cir.1991).
     2
       Alcatel USA, Inc. v. DGI Technologies, Inc., 166 F.3d 772,
784 (5th Cir. 1999), citing Phillips v. Frey, 20 F.3d 623, 627 (5th
Cir. 1994).
     3
       See Taco Cabana Intern., Inc. v. Two Pesos, Inc., 932 F.2d
1113, 1123 (5th Cir. 1991), citing Hyde Corp. v. Huffines, 158 Tex.
566, 586, 314 S.W.2d 763, 776 (adopting Restatement of Torts § 757
(1939)), cert. denied, 358 U.S. 898 (1958).

                                 4
     device or compilation of information which is used in
     one's business, and which gives him an opportunity to
     obtain an advantage over competitors who do not know or
     use it. It may be a formula for a chemical compound, a
     process of manufacturing, treating or preserving
     materials, a pattern for a machine or other device, or a
     list of customers. ... A trade secret is a process or
     device for continuous use in the operation of the
     business. Generally it relates to the production of
     goods, as, for example, a machine or formula for the
     production of an article.4

     Appellants argue that under Texas law, Rorie’s machine and its

plans cannot be protected as trade secrets.          The Texas and U.S.

Supreme Courts have held that trade secret law does not protect a

good or its plans that may be produced from reverse engineering.5

Appellants also argue that the machine and its plans are not secret

because   the   machine   was   almost   identical   to   all   competitor

machines, hence their only competitive advantage was the time

appellants saved by not having to reverse engineer the machine.

     These arguments are not persuasive. We believe that Texas law

is clear:

     One may use his competitor's secret process if he
     discovers the process by reverse engineering applied to
     the finished product; one may use a competitor's process
     if he discovers it by his own independent research; but
     one may not avoid these labors by taking the process from
     the discoverer without his permission at a time when he
     is taking reasonable precautions to maintain its secrecy.
     To obtain knowledge of a process without spending the
     time and money to discover it independently is improper


     4
       Hyde Corp., 158 Tex. at 586, 314 S.W.2d at 776, quoting
Restatement of Torts § 757 (emphasis added).
     5
       Wissman v. Boucher, 240 S.W.2d 278, 279-80 (Tex. 1951);
Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 1 (1989).

                                    5
     unless the holder voluntarily discloses it or fails to
     take reasonable precautions to ensure its secrecy.6

     Viewing the facts in the light most favorable to the verdict,

we are satisfied that the machine and its plans were secrets.

Rorie    kept his building locked and never allowed his suppliers or

contractors access to any plan beyond what was needed.   We are also

satisfied that Edwards was under a duty not to improperly use the

plans. As we have stated, trade secret “protection will be awarded

to a trade secret holder against the disclosure or unauthorized use

by those to whom the secret has been confided under either express

or implied restriction of nondisclosure or by one who has gained

knowledge by improper means.”7 Edwards was Rorie’s right-hand man,

with overall responsibility to construct the machine.         Rorie

repeatedly informed Edwards that the plans were proprietary and

that Edwards was to provide plans to suppliers on a need-to-know

basis.    We are therefore satisfied that the record was sufficient

for the jury to find that Rorie took adequate steps to protect the

confidentiality of the plans and that Edwards violated Rorie’s



     6
      E. I. duPont deNemours & Co. v. Christopher, 431 F.2d 1012,
1015-16 (5th Cir. 1970).
     7
       Phillips at 629, citing Kewanee Oil Co. v. Bicron Corp., 94
S.Ct. 1879, 1883 (1974).    See also Taco Cabana at 1123, citing
Furr's, Inc. v. United Specialty Advertising Co., 385 S.W.2d 456,
459 (Tex.Civ.App.--El Paso 1964, writ ref'd n.r.e.), cert. denied,
382 U.S. 824 (1965)(A secret-holder “will lose his secret by its
disclosure unless it is done in some manner by which he creates a
duty and places it on the other party not to further disclose or
use it in violation of that duty.”)

                                  6
trust    when   he   misappropriated       the   plans   and   built   the   coil

processing machine.

     A reasonable royalty is the appropriate measure of damages for

the misappropriation of the trade secret in this case. Appellants

argue that under Metallurgical Industries, Inc. v. Fourtek, Inc.,

the estimation of damages that underlies the quantification of a

reasonable royalty may not be based on “sheer speculation.                  If too

few facts exist to permit the trier of fact to calculate proper

damages, then a reasonable remedy in law is unavailable.”8

     Appellants’ argument is unavailing because the jury did not

base its award         on “sheer speculation.”            The cases allow a

plaintiff considerable flexibility in establishing a reasonable

royalty.     If actual losses are not known, a reasonable royalty

should be awarded, based on the legal fiction of a licensing price

for the secrets.

     In calculating what a fair licensing price would have
     been had the parties agreed, the trier of fact should
     consider such factors as the resulting and foreseeable
     changes in the parties' competitive posture; the prices
     past purchasers or licensees may have paid; the total
     value of the secret to the plaintiff, including the
     plaintiff's development cost and the importance of the
     secret to the plaintiff's business; the nature and extent
     of the use the defendant intended for the secret, and
     finally whatever other unique factors in the particular
     case might have affected the parties' agreement, such as
     the ready availability of alternative process.9


     8
         790 F.2d 1195, 1208 (5th Cir. 1986).
     9
       Id. at 539, citing Hughes Tool Co. v. G.                        W.   Murphy
Industries, Inc., 491 F.2d 923, 931 (5th Cir. 1973).

                                       7
       Rorie asked for $140,000 to $150,000 as a reasonable royalty,

based   on   the     money   he    testified     he    spent     on   research    and

development to create his plans, lost gross profits from two

machines per year for two years, and the effect the loss of profits

had upon his competitive research and development.                       Plaintiff

produced sufficient evidence to support the award.

                                          III.

       Appellants next challenge the sufficiency of the evidence to

support the jury’s finding of false advertising under the Lanham

Act.     They   argue    that     Rorie    failed     to   demonstrate     that   the

advertising was false.          Rorie produced evidence that Edwards (1)

copied Rorie’s brochure almost verbatim from the Kentex brochure,

(2) misrepresented the capabilities of the copycat machine, and (3)

posted a picture of a machine on his website that Edwards did not

actually manufacture.

       The   court    awarded     Rorie    one   dollar     in   nominal    damages

consistent with the jury verdict.                   The court also entered a

permanent injunction that prevented Edwards from (1) distributing

advertising material using the text, or deceptively similar text,

of Rorie’s brochure, or (2) distributing or posting advertising

material displaying photographs of any machines Edwards did not

actually or substantially manufacture.

       The elements of a Lanham Act claim for false advertising are:

(1) a false or misleading statement of fact about a product; (2)



                                           8
that either deceived or had the capacity to deceive a substantial

segment of potential consumers; (3) the deception is material, in

that it is likely to influence the consumer's purchasing decision;

(4) the product is in interstate commerce; and (5) the plaintiff

has been or is likely to be injured as a result of the statement at

issue.10

     If a statement of fact is shown to be literally false, then

deception is inferred.11    If a plaintiff is seeking damages based

on a statement that is ambiguous or misleading, however, actual

deception may not be inferred and must be proven.12

     Rorie presented no evidence that any consumers were confused

or deceived by the brochure or Edwards’ representation of the

abilities of Edwards’ machine.     But the jury was entitled to find

that Edwards made a literally false statement when he depicted a

machine (frame welder) that he did not build as his own on his

website.      Although the machine shown on the website was a frame

welder and not a coil processor, Edwards’ implicit representation

that he produced this machine apparently led the jury to conclude

that Edwards was trying to project an image as a much           more

experienced manufacturer in this field than he actually was.    This



     10
       See Pizza Hut, Inc. v. Papa John's Intern., Inc., 227 F.3d
489, 495 (5th Cir. 2000).
     11
          See id. at 497.
     12
          See id.

                                   9
evidence was sufficient–-although barely–-to support the Lanham Act

injunction and nominal damages.

                                       IV.

     Tracy Edwards argues that the business disparagement verdict

must be reversed, because       Rorie failed to prove special damages--

an essential element of the tort.            This court has interpreted the

Texas requirement for special damages in disparagement cases as

follows: “To prove special damages, a plaintiff must provide

evidence of direct, pecuniary loss attributable to the false

communications of the defendant.”13

     Rorie presented ample evidence to show that Edwards disparaged

Rorie’s equipment and customer service before and after he left

Kentex.        Rorie showed that his coil machine sales receipts fell

from $333,000 in 1998 to $156,000 in 1999 to $80,000 in 2000.               He

sold seven machines in 1998, three in 1999, and two in 2000.

Edwards sold three machines during this time.             But Rorie admitted

that he could not say that any of his lost sales were attributable

to Edwards’ disparaging remarks about the Kentex machine.                  And

Rorie produced no other probative evidence connecting his loss in

sales     to     Edwards’   remarks.         Rorie’s   proof   was   therefore

insufficient to show a “direct pecuniary loss” attributable to

Edwards’ remark.        We must therefore vacate the award for both

pecuniary and punitive damages for disparagement.

     13
       Johnson v. Hospital Corp. of America, 95 F.3d 383, 391 (5th
Cir. 1996).

                                       10
                                      V.

     Appellants argue that the injunction regarding appellants’

trade secret misappropriation is overbroad in that it prevents his

use of any “document” that they obtained from Rorie and not limited

to the plans the jury found to be trade secrets.               We are satisfied

that the court used the word “document” to identify the plans found

to be trade secrets, and giving the injunction this interpretation,

it is not overbroad.

                                      VI.

     Appellants filed a counterclaim for violation of the Lanham

Act and defamation based upon investigative letters mailed by Rorie

during the investigative stage of the lawsuit.            The district court

held these letters to be absolutely privileged under Texas law as

part of the judicial process.     Appellants argue on appeal that the

database of addresses that Rorie used to send his investigative

letters    included   organizations     and   businesses       that   could    not

possibly be connected to a reasonable investigation.                  The record

reveals no evidence to conflict with Rorie’s affidavits that from

the database, he only sent the letter to clients and potential

clients.     The   district   court    did    not   err   in    its   ruling    on

privilege.

                                  VII.

     For the reasons stated above, we affirm the judgment of the

district court except for the compensatory and punitive damage



                                      11
award on plaintiff Rorie’s disparagement claim.14              Because the

evidence   does   not   establish   an   essential   element   of   Rorie’s

disparagement claim, we vacate the award on this claim and remand

the case to the district court for entry of judgment consistent

with this opinion.

     AFFIRMED IN PART, VACATED IN PART, REMANDED.




     14
      Appellants also seek attorneys’ fees based on the Texas Theft
Liability Act. Rorie originally brought his trade secrets action
under this Act, but he abandoned this statutory action prior to
trial. Had Rorie seen the action through, the prevailing party
would have been entitled to attorneys’ fees, but he did not. Hence
neither side is entitled to attorneys’ fees under the Act.

                                    12